In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00248-CR


                          ROBERT RAY YOUNG, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
        Trial Court No. 2012-435,813, Honorable John J. "Trey" McClendon, Presiding

                                     August 30, 2013

                             MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.

       Appellant, Robert Ray Young, was convicted of the offense of possession of a

controlled substance with intent to deliver, for which a thirty-seven-year sentence of

incarceration was imposed on December 20, 2012. On July 25, 2013, appellant filed his

notice of appeal with this Court. We will dismiss for want of jurisdiction.


By letter dated August 15, 2013, this Court notified appellant that it appeared that his

notice of appeal was untimely filed and failed to invoke the Court’s jurisdiction. We

directed appellant to file a response with the Court by August 26, 2013, explaining how
this Court has jurisdiction over the appeal. Appellant filed a late response to our letter,

which we have considered, but his response fails to demonstrate how we have

jurisdiction over this appeal.


       To be timely, a notice of appeal must be filed within thirty days after sentence is

imposed or suspended in open court or within ninety days after that date if a motion for

new trial is timely filed. See TEX. R. APP. P. 26.2(a). Because appellant’s notice of

appeal was filed 217 days after sentence was imposed, it was untimely.


       Because appellant failed to file a timely notice of appeal from the trial court’s

judgment of conviction in trial court cause number 2012-435,813, we are without

jurisdiction to entertain appellant’s appeal. See Olivo v. State, 918 S.W.2d 519, 522

(Tex.Crim.App. 1996) (en banc). Because this Court is without jurisdiction to address

the merits of this appeal, we have no authority to take any action other than to dismiss

the appeal.    See Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998) (per

curiam); Olivo, 918 S.W.2d at 523.


       Accordingly, we now dismiss the purported appeal for want of jurisdiction.1




                                                 Mackey K. Hancock
                                                     Justice

Do not publish.




       1
        Appellant may have recourse by filing a post-conviction writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012); Parr v. State,
206 S.W.3d 143, 145 (Tex.App.—Waco 2006, no pet.).

                                            2